DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021, has been entered.
 
Response to Arguments
	Applicant’s arguments over the cited Andrianov references are persuasive.  As such, those rejections are withdrawn.  
	With respect to the argument over Grunze, Applicant argues that arloxy as taught by Grunze does not include carboxylatophenoxy.  The examiner is not alleging that such product is anticipated, but rather such product appears to be obvious in view of the cited prior art as a whole.
	The examiner notes that the claimed polyphosphazene include two substituents.  A trifluoroethoxy or a carboxylatophenoxy.   Grunze teaches a trifluoroethoxy. See par. 84.  Further, Grunze teaches a substituted phenoxy. See par. 79.  A POSA would therefore consider a compound that is substantially identical to that claimed without the use of chlorine to produce it.  
Andrianov U.S. Pat. No. 7,217,781.  Andrianov teaches polyphosphazene polymers with ionizable and fluorine containing moieties to be beneficial when having the claimed structure and wherein the side group substituents are trifluoroethoxy (as taught by Grunze) and carboxylatophenoxy. See Example 1.  As such, when read in view of Grunze, a POSA understands that a polyphosphazene as described by Grunze could be prepared with the substituted phenoxy side group being that side group identified as advantageous by Andrianov.  Further, a POSA would understand that chlorine would not be needed at a concentration of at least 2% by weight, as Grunze does not use chlorine.  Thus, a polyphosphazene with the side groups taught by Grunze and Andrianov could be produced wherein the substituted phenoxy is carboxylatophenoxy through the methods taught by Grunze with a reasonable and predictable expectation of success.

Status of the Claims
	Claims 1, 4-36 are pending.  Claims 12-35 are withdrawn.  Claims 1, 4-11, and 36 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, and 36 are rejected under 35 U.S.C. 103 as being patentable over Grunze et al., (US2009/0117637) (cited in IDS of June 25, 2018), in view of Andrianov et al., (U.S. Pat. No. 7,217,781).
The instant claims are product claims.  While a particular reagent may be claimed, if the use of such reagent does not impact the structural limitations of the claimed product, it is not going to be patentably distinguishing absent a showing to the contrary.
The only two examples of methods used to synthesize PCPP in the instant Specification are Examples 1 and 2.  Both of these examples use chloride containing components, including poly(dichlorophosphazene), potassium chloride, and aqueous sodium chloride.  Thus, the use of these agents does not necessarily mean that the formed PCPP composition will comprise at least 2% by weight chloride.
Grunze teaches a polyphosphazene having a structure wherein Structure I claimed is linked to two other structures shown below.

    PNG
    media_image1.png
    95
    189
    media_image1.png
    Greyscale

The R values can be alkyl, arloxy, aminoalkyl, and others.  N can be above 2. See par.’s 69-71, e.g.  The R groups can be trifluoroethoxy, which is a preferred embodiment. See par. 84.  Further, the degree of polymerization can be from 20 to about 200,000 or from 40 to about 100,000. See par. 72.  A solution containing at least one compound of Formula (I) (shown above) at a concentration of up to 99% is prepared using a polar organic solvent.  Chloride is not mentioned.

Examples show that the polyphosphazene compounds can be used as a microstructure coating composition.  This is interpreted as an encapsulation.  Any polyphosphazene linkage would appear to be covalent or non-covalent. This is interpreted to include a combination with an excipient and/or carrier and because it is known to have a therapeutic use, the use of any excipient even water merely for delivery would have been obvious to a POSA.
Grunze teaches a trifluoroethoxy and a substituted phenoxy as side groups.  Grunze does not teach a carboxylatophenoxy as the species of substituted phenoxy.  Andrianov, below, provides a specific motivation to select the claimed side chains.
Andrianov teaches polyphosphazene polymers with ionizable and fluorine containing moieties to be beneficial when having the claimed structure and wherein the side group substituents are trifluoroethoxy (as taught by Grunze) and carboxylatophenoxy. See Example 1.  
	It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant application to arrive at the claimed compound in view of Grunze and Andrianov.  One would have been motivated to do so because Grunze teaches structural embodiments that include a trifluoroethoxy as claimed and a substituted phenoxy as side chains.  Additionally, the molecular weight and number of repeating units “n” are also taught.  Even further, Andrianov teaches a specific benefit to using ionizable and fluorine containing side groups, showing the claimed carboxylatophenoxy and trifluoroethoxy as side chains in the sole Example 1.  Thus, a POSA would select carboxylatophenoxy and trifluoroethoxy and could utilize the method taught 
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.